Exhibit 10.9

EXECUTION VERSION

FIRST AMENDMENT TO SEVENTH AMENDMENT, CONSENT AND WAIVER TO

DELAYED DRAW TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SEVENTH AMENDMENT, CONSENT AND WAIVER TO DELAYED DRAW
TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT (this “Amendment”) is dated as of
July 14, 2016 by and among Par Pacific Holdings, Inc. (f/k/a Par Petroleum
Corporation), a Delaware corporation (the “Borrower”), the Guarantors party
hereto (the “Guarantors” and together with the Borrower, each a “Credit Party”
and collectively, the “Credit Parties”) and the lenders party hereto (the
“Lenders”).

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and the Lenders
entered into that certain Delayed Draw Term Loan and Bridge Loan Credit
Agreement dated as of July 11, 2014 (as amended by that certain First Amendment
thereto dated as of July 28, 2014, that certain Second Amendment thereto dated
as of September 10, 2014, that certain Third Amendment thereto dated as of
March 11, 2015, that certain Fourth Amendment thereto dated as of April 1, 2015,
that certain Fifth Amendment thereto dated as of June 1, 2015, that certain
Sixth Amendment thereto dated as of December 17, 2015, that certain Seventh
Amendment, Consent and Waiver thereto dated as of June 15, 2016, and as may be
further amended, amended and restated, modified, supplemented, extended,
renewed, restated or replaced from time to time, the “Credit Agreement”);

WHEREAS, on June 15, 2016, the Borrowers, the Guarantors, the Administrative
Agent and the Lenders entered into that certain Seventh Amendment, Consent and
Waiver to Delayed Draw Term Loan and Bridge Loan Credit Agreement (the “Seventh
Amendment”) pursuant to which, among other things, the Credit Agreement was
amended to permit the Borrower to issue up to $52,500,000 of the Borrower’s 2.5%
Convertible Subordinated Bridge Notes due 90 days following issuance thereof
(the “Bridge Convertible Notes”) and (y) the Administrative Agent and the
Lenders consented to various other amendments to the Credit Agreement;

WHEREAS, the Borrower has requested that the Lenders amend the Seventh Amendment
to (x) increase the maximum principal amount of the Bridge Convertible Notes the
Borrower is permitted to issue and sell, (y) extend the maturity date of the
Bridge Convertible Notes, and (z) amend the definition of Second Rights
Offering;

WHEREAS, the Lenders have agreed to so amend the Seventh Amendment, subject to
the terms and conditions hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement, unless otherwise defined herein.



--------------------------------------------------------------------------------

2. Amendments to Seventh Amendment.

(a) Clause (x) of the third recital of the Seventh Amendment is hereby amended,
restated and replaced in its entirety as follows:

“(x) amend the Credit Agreement to permit the Borrower to issue up to
$52,632,000 of the Borrower’s 2.5% Convertible Subordinated Bridge Notes
maturing no later than November 14, 2016 (which shall be convertible into the
Common Stock to the extent not repaid with the proceeds of the Second Rights
Offering (hereinafter defined)) (such convertible notes, the “Bridge Convertible
Notes”)”

(b) The definition of “Bridge Convertible Notes” in Section 4(a) of the Seventh
Amendment is hereby amended, restated and replaced in its entirety as follows:

““Bridge Convertible Notes” means up to $52,632,000 principal amount of 2.5%
convertible subordinated bridge notes maturing no later than November 14, 2016
(which shall be convertible into the Common Stock to the extent not repaid with
the proceeds of the Second Rights Offering).’’

(c) The definition of “Second Rights Offering” in Section 4(a) of the Seventh
Amendment is hereby amended, restated and replaced in its entirety as follows:

““Second Rights Offering” means the Borrower’s registered pro rata transferrable
subscription rights offering for shares of its Common Stock, which is intended
to commence as soon as practicable after the Registration Statement 333-21207
previously filed with the SEC is declared effective.’’

3. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms, and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Change”
shall be true and correct in all respects). The Borrower and each Guarantor
further represent and warrant (which representations and warranties shall
survive the execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s corporate or limited liability company powers, as
applicable, (ii) have been duly authorized by all necessary corporate or limited
liability company action, as applicable, (iii) do not contravene (x) such Credit
Party’s Organizational Documents or (y) any law or any contractual restriction
binding on or affecting such Credit Party, and (iv) will not result in or
require the creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, except for those consents and approvals that have been obtained,
made or waived on or prior to the date hereof and that are in full force and
effect;

 

2



--------------------------------------------------------------------------------

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing as of the Effective Date or will result from the
execution, delivery and performance of this Amendment.

4. Effect of this Amendment. Except as expressly amended or consented to hereby,
the Credit Agreement, the Seventh Amendment, and the other Loan Documents are
hereby ratified and confirmed in all respects and shall remain in full force and
effect in accordance with their respective terms. Except as expressly set forth
herein, the terms of this Amendment shall not be deemed (i) a waiver of any
Default or Event of Default, (ii) a consent, waiver or modification with respect
to any term, condition, or obligation of the Borrower or any other Credit Party
in the Credit Agreement, the Seventh Amendment, or any other Loan Document,
(iii) a consent, waiver or modification with respect to any other event,
condition (whether now existing or hereafter occurring) or provision of the Loan
Documents or (iv) to prejudice any right or remedy which the Administrative
Agent or any Lender may now or in the future have under or in connection with
the Credit Agreement, the Seventh Amendment, or any other Loan Document.

5. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of each of the conditions precedent set forth below unless any such
condition is waived, in writing by the Lenders (the date on which this Amendment
becomes effective, the “Effective Date”):

a) Documentation. The Lenders shall have received this Amendment duly executed
by all the parties hereto, in form and substance satisfactory to the Lenders.

b) No Default. No event or condition exists that would constitute a Default or
Event of Default before or after giving effect to this Amendment.

c) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement, this Amendment, the Seventh Amendment,
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Change” shall be true and correct in all
respects) as of such date (except in the case of representations and warranties
that are made solely as of an earlier date or time, which representations and
warranties shall be true and correct as of such earlier date or time).

6. Miscellaneous.

 

3



--------------------------------------------------------------------------------

(a) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(b) Expenses. The Borrower agrees to pay or reimburse the Lenders for all
reasonable fees and out-of-pocket disbursements incurred by the Lenders in
connection with the preparation, execution, delivery, administration and
enforcement of this Amendment, including without limitation the reasonable fees
and disbursements of counsel for the Lenders, to the same extent that the
Borrower would be required to do so pursuant to Section 10.4 of the Credit
Agreement.

(c) Reference to Seventh Amendment. From and after the effectiveness of this
Amendment, all references to the Seventh Amendment shall mean the Seventh
Amendment as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in the Credit Agreement or
any other Loan Document to the Seventh Amendment shall mean the Seventh
Amendment as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time.

(d) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(f) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns.

(g) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

 

4



--------------------------------------------------------------------------------

(h) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, to the
performance by the Borrower of its agreements and obligations hereunder and to
the consents and amendments set forth herein. This Amendment, the performance or
consummation of any transaction or matter contemplated under this Amendment and
all consents and amendments set forth herein, shall not limit, restrict,
extinguish or otherwise impair any Guarantor’s liability to the Administrative
Agent and Lenders with respect to the payment and other performance obligations
of such Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies,
confirms and approves its Guarantee and acknowledges that it is unconditionally
liable to the Administrative Agent and Lenders for the full and timely payment
of the Guaranteed Obligations (on a joint and several basis with the other
Guarantors). Each Guarantor hereby acknowledges that it has no defenses,
counterclaims or set-offs with respect to the full and timely payment of any or
all Guaranteed Obligations.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this First
Amendment to Seventh Amendment, Consent and Waiver to Delayed Draw Term Loan and
Bridge Loan Credit Agreement as of the date first written above.

 

BORROWER: PAR PACIFIC HOLDINGS, INC., a Delaware corporation By:   /s/
Christopher M. Micklas Name:   Christopher M. Micklas Title:   Chief Financial
Officer GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

PAR UTAH LLC,

a Delaware limited liability company

EWI LLC, a Delaware limited liability company

PAR WASHINGTON LLC,

a Delaware limited liability company

PAR NEW MEXICO LLC,

a Delaware limited liability company

HEWW EQUIPMENT LLC,

a Delaware limited liability company

 

By: PAR PACIFIC HOLDINGS, INC.,

a Delaware corporation, as Sole Member of each of the foregoing companies

    By:   /s/ Christopher M. Micklas     Name:   Christopher M. Micklas    
Title:   Chief Financial Officer

 

[Signature Page to First Amendment to Seventh Amendment, Consent and Waiver]



--------------------------------------------------------------------------------

LENDERS: WB MACAU55, LTD., as a Lender By:   /s/ Mark M. Strefling Name:   Mark
M. Strefling Title:  

General Counsel and Chief Operating

Officer Whitebox Advisors LLC

 

[Signature Page to First Amendment to Seventh Amendment, Consent and Waiver]



--------------------------------------------------------------------------------

Highbridge International, LLC, as a Lender By: Highbridge Capital Management,
LLC, as trading manager By:   /s/ Jonathan Segal Name:   Jonathan Segal Title:  
Managing Director Highbridge Tactical Credit & Convertibles Master Fund, L.P.,
as a Lender By: Highbridge Capital Management, LLC, as trading manager By:   /s/
Jonathan Segal Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to First Amendment to Seventh Amendment, Consent and Waiver]